Citation Nr: 0414313	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  01-05 351A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private hospital from April 7 
to 22, 1999. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971 and from December 1975 to December 1993.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a determination dated in February 2001 of the 
Department of Veterans Affairs (VA) Medical Administration 
Service (MAS) of the VA Medical Center (VAMC) in Columbia, 
South Carolina, which determined that the veteran was not 
entitled to payment or reimbursement of unauthorized medical 
expenses incurred at a private hospital from April 7 to 22, 
1999.  

In February 2002, this matter was remanded to the agency of 
original jurisdiction in Columbia, South Carolina.   

In July 2002, the veteran testified before the undersigned at 
a hearing at the VA Regional Office (RO) in Columbia, South 
Carolina.  A transcript of that hearing has been associated 
with the claims folder.

In a January 2003 decision, the Board denied entitlement to 
payment or reimbursement of unauthorized medical expenses 
incurred at a private hospital from April 7 to 22, 1999.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In accordance with a joint 
motion, the Court issued a March 2004 Order vacating the 
January 2003 Board decision and remanding the claim to the 
Board for consideration of the Court's holding in Bellezza v. 
Principi, 16 Vet. App. 145 (2002) and for consideration of 
the Veterans Claims Assistance Act of 2000.    

This appeal is REMANDED to the VAMC via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran seeks reimbursement for medical expenses incurred 
in connection with a April 7 to 22, 1999 hospitalization at 
Medical University of South Carolina.  

In order for the veteran to be reimbursed for the medical 
expenses incurred from April 7 to 22, 1999, the criteria of 
38 U.S.C.A. § 1728 (West 2002) and 38 C.F.R. § 17.120 (2003) 
must be met.  Basically, as applied to the specific facts of 
this particular case, this statute and regulation require 
that the veteran have been enrolled in a Chapter 31 
vocational rehabilitation program when treated (which other 
records confirmed that he was), and that the treatment in 
question was for a medical emergency such that a VA facility 
was not feasibly available.  See 38 U.S.C.A. § 1728 (West 
2002); 38 C.F.R. § 17.120 (2003).  

Review of the record reveals that the duty to notify as 
provided by the Veterans Claims Assistance Act of 2000 (VCAA) 
had not been fulfilled because the veteran was not notified 
by VA of the information and evidence necessary to 
substantiate his claim for entitlement to payment or 
reimbursement of unauthorized medical expenses incurred at a 
private hospital from April 7 to 22, 1999.  

The VCAA provides that upon receipt of a complete or 
substantially complete application, VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
VCAA, 38 U.S.C.A. §§ 5103, 5103A (West 2002); see also 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As part of the notice, VA 
is to specifically inform the claimant of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a).  VA will inform 
claimants to submit evidence in their possession.  38 C.F.R. 
§ 3.159(b) (2003).   

VCAA notice was not provided to the veteran in this case.  
Thus, the Board finds that this matter is remanded to the 
originating agency for notification under the VCAA.  

The Board finds that additional evidentiary development is 
necessary.  The VAMC should make an attempt to obtain and 
associate with the claims folder the daily progress notes and 
treatment records for the veteran's hospitalization at the 
Medical University of South Carolina from April 7, to 22, 
1999.  VCAA provides that the duty to assist includes 
obtaining relevant records (including private records) that 
the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain, and that whenever the 
Secretary, after making such reasonable efforts, is unable to 
obtain all of the relevant records sought, the Secretary 
shall notify the claimant that the Secretary is unable to 
obtain records with respect to the claim.  38 U.S.C. 
§ 5103A(b)(1), (2). 

Both the Ralph Johnson and Dorn VA Medical Centers (in 
Charleston and Columbia, South Carolina, respectively) should 
be contacted for the purpose of ascertaining whether either 
or both these facilities could have performed endovascular 
therapy of intracranial aneurysms in April 1999.  In 
addition, it should be determined whether there were any 
other VA facilities to which the veteran could have been 
safely transferred, which were capable of performing the 
necessary procedure in April 1999.  

The Board finds it necessary to obtain a medical opinion in 
this case.  The VCAA specifically provides that the duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  

The medical opinion should address the question of whether, 
at the time of the April 7 to April 22, 1999 hospitalization, 
a medical emergency existed of such a nature that delay would 
have been hazardous to life or health of the veteran and 
whether VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand, or to 
obtain prior VA authorization for the services required, 
would not have been reasonable, sound, wise, or practicable, 
or that treatment had been or would have been refused.  An 
emergency shall be deemed to have ended at that point when a 
VA physician has determined that, based on sound medical 
judgment, a veteran who received emergency hospital care 
could have been transferred from the non-VA facility to the 
VA medical center for continuation of treatment for the 
disability, or the veteran who received emergency medical 
services, could have reported to a VAMC for continuation of 
treatment for the disability.  From that point on, no 
additional care in a non-VA facility will be approved for 
payment by VA.  See 38 C.F.R. § 17.121 (2003).  

The VA physician should consider all the evidence of record 
including the private medical opinions (some noted below), 
hospital discharge summaries, and any other pertinent 
evidence.  It would helpful to the Board if he or she 
provided sound reasoning, based on the evidence of record, to 
support the medical opinion rendered.  In this regard, the 
Court held that the Board erred in failing to make a factual 
determination as to whether the VA physician rendering such 
opinion in a similar case exercised sound medical judgment in 
doing so.  See Bellezza v. Principi, 16 Vet. App. 145 (2002).  

The Board directs specific attention to relevant medical 
evidence that was associated with the claims folder 
subsequent to the issuance of the May 2001 statement of the 
case.  In April 2004, a February 2003 medical opinion by Dr. 
Stephen Haines and a March 2003 medical opinion by Dr. 
William Naso were received.  Both physicians opined that the 
medical procedure at issue, endovascular embolization of a 
basilar tip aneurysm, was not available at either VAMC in 
Charleston or Columbia, South Carolina.  (The statements do 
not speak to whether the veteran could have been safely 
transferred to another VA facility, in another state.)  
Review of the record further reveals that these opinions have 
not yet been considered.  In accordance with Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), the Board must remand the additional 
evidence to the originating agency for initial consideration 
pursuant to 38 U.S.C. § 7104(a).  



Accordingly, this case is remanded for the following action: 

1.  The VAMC should notify the veteran of 
the VCAA and ensure that all notification 
and development action required by the 
VCAA has been completed. 

2.  The VAMC should request copies of the 
veteran's daily progress notes and 
treatment records for the veteran's 
hospitalization at the Medical University 
of South Carolina from April 7 to 22, 
1999.  

3.  Both the Ralph Johnson and Dorn VA 
Medical Centers should be contacted in 
order to provide information as to 
whether either of these facilities could 
have performed endovascular embolization 
of a basilar tip aneurysm in April 1999.  
If the answer is negative, it should be 
determined whether there were any other 
VA facilities to which the veteran could 
have been safely transferred, which was 
capable, at that time, of performing such 
procedure.  

4.  Thereafter,  a medical opinion from a 
VA physician must be obtained, which 
addresses the question of when the 
medical emergency ended; that is, when 
the veteran (who received hospital care 
from April 7 to 22, 1999 at Medical 
University of South Carolina) could have 
been transferred to a VA Medical Center 
and whether VA or other Federal 
facilities were feasibly available, and 
an attempt to use them beforehand, or to 
obtain prior VA authorization for the 
services required, would have been 
reasonable, sound, wise, or practicable, 
or that treatment would not have been 
refused.  

In rendering such opinion, the VA 
physician must review the claims folder 
including the February 2003 medical 
opinion by Dr. Stephen Haines, the March 
2003 medical opinion by Dr. William Naso, 
the hospital records from Medical 
University of South Carolina and McLeod 
Regional Medical Center, and any 
additional evidence obtained in 
accordance with this remand.  

The VA physician must provide reasons and 
bases for the conclusion and indicate 
that the private medical records 
described above were reviewed.  It is 
imperative that the all records, 
including the veteran's claims folders 
and Combined Health Record (CHR), be made 
available to the VA physician for review. 

5.  Thereafter, the issue of entitlement 
to payment or reimbursement of 
unauthorized medical expenses incurred at 
a private hospital from April 7 to 22, 
1999 should be readjudicated.  If all the 
desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The case should then be 
returned to the Board if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




